DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed June 25, 2021. Claims 1, 9, and 10 have been amended, claim 2 is cancelled. Claims 1 and 3-10 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(A)(2) as being anticipated by U.S. Patent Pub. No. 20180290055 (“Kim”).
Concerning claim 1, Kim discloses An operation range setting apparatus (Fig. 2 (240-1 to 240-3), ¶ [0006], ¶ [0055]) comprising: 
a display controller that displays in order each of a plurality of object images at a different position on a display screen of a touch panel (Figs. 2 (230), 4, 7, 8, ¶ [0006], ¶ ; 
an input detector that detects a touch position touched by a user on the display screen with respect to each of the plurality of object images displayed on the display screen by the display controller (¶ [0006], ¶ [0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3. The accuracy of a user input is determined based on a time difference between the timing at which the rhythm notes 230 reach the hit reference positions 240 existing on the moving routes and the timing at which the input is received from the user.”)); and 
an operation range setter that sets an operation range indicating a range on the display screen (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), ¶ [0054]), the range where the user operates on a basis of a plurality of the touch positions corresponding to the plurality of object images detected by the input detector ((¶ [0006], ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3.), ¶ [0059], ¶ [0068]).  
wherein the display controller displays each of the plurality of object images on the display screen so as to spread each of the plurality of object images outward in a spiral shape (Figs. 2-3b, 6a-6D ¶ [0016] “the movement of the virtual three-dimensional space with respect to the image plane according to the predetermined method may include at least one of a movement of the virtual three-dimensional space toward a specific end of the axis, a conical .)  
the operation range setter calculates a maximum range connecting the touch positions touched by the user, and sets the calculated maximum range to the operation range (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), Fig. 7, ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3.”), The positions touched by the user are all within the operation range showed by hit reference positions 240-1, 240-2 and 240-3 and by the circle surround the star in figure 7. In the example in Figure 7, where only a single predetermined moving route is used, all touch positions touched by the user are within one hit reference position. In this scenario the operation range is also the maximum range connecting the touch positions touched by the user).
Concerning claim 3, Kim discloses The operation range setting apparatus according to claim 1, further comprising an audio outputter that outputs audio according to a predetermined rhythm, wherein the display controller displays in order each of the plurality of object images on the display screen according to the predetermined rhythm of the audio (Fig. 1 (sound output unit 120), ¶ [0049] (“The sound output unit 120 is configured to output a sound from the user terminal 100 and may output a sound via not only a speaker (not shown) mounted on the user terminal 100 but also an external output device such as an earphone, a headphone or the like which is connected to the user terminal 100 in a wire or wireless manner.”), ¶ [0055] (“In one embodiment, music corresponding to the timings of the rhythm notes 230 may be reproduced from the sound output unit 120.”)).  
Concerning claim 4, Kim discloses The operation range setting apparatus according to claim 1, wherein the display controller displays each of the plurality of object images on the display screen according to a preset path (Fig. 2 (“predetermined moving routes 220-1, 220-2 and 220-3”), ¶ [0054] (“The rhythm notes 230 shown in FIG. 2 appear at one end of predetermined moving routes 220-1, 220-2 and 220-3 existing at fixed positions inside the three-dimensional space 200 and move along the moving routes. The rhythm notes 230 are rendered and displayed so as to pass through hit reference positions 240-1, 240-2 and 240-3 existing on the moving routes.”)).  
Concerning claim 8, Kim discloses A game apparatus that sets a game operation area where the user operates on a game screen on a basis of the operation range set in the operation range setting apparatus according to claim 1 (See claim 1, ¶ [0006], ¶ [0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3. The accuracy of a user input is determined based on a time difference between the timing at which the rhythm notes 230 reach the hit reference positions 240 existing on the moving routes and the timing at which the input is received from the user. The accuracy of a user input may be scored and displayed.”)).  
An operation range setting method for executing, by one or more processors (Fig. 2 (240-1 to 240-3), ¶ [0006], ¶ [0055], ¶ [0075]): 
displaying in order each of a plurality of object images at a different position on a display screen of a touch panel (Figs. 2 (230), 4, 7, 8, ¶ [0006], ¶ [0054] (“The rhythm notes 230 shown in FIG. 2 appear at one end of predetermined moving routes 220-1, 220-2 and 220-3 existing at fixed positions inside the three-dimensional space 200 and move along the moving routes.”), ¶ [0073]); 
inputting and detecting a touch position touched by a user on the display screen with respect to each of the plurality of object images displayed on the display screen by the displaying (¶ [0006], ¶ [0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3. The accuracy of a user input is determined based on a time difference between the timing at which the rhythm notes 230 reach the hit reference positions 240 existing on the moving routes and the timing at which the input is received from the user.”)); and 
setting an operation range indicating a range on the display screen, the range where the user operates on a basis of a plurality of the touch positions corresponding to the plurality of object images detected by the inputting and the detecting ((¶ [0006], ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3.), ¶ [0059], ¶ [0068])
each of the plurality of object images is displayed on the display screen so as to spread each of the plurality of object images outward in a spiral shape (Figs. 2-3b, 6a-6D ¶ [0016] “the movement of the virtual three-dimensional space with respect to the image plane according to the predetermined method may include at least one of a movement of the virtual three-dimensional space toward a specific end of the axis, a conical movement of a first end of the axis about an arbitrary fixed point on the axis performed so as to draw a circle, a movement of a user side end of the axis from the inside of the image plane toward the outside of the image plane, a movement of the user side end of the axis from the outside of the image plane toward the inside of the image plane, a change of a shape of the axis, and a change of a size of the virtual three-dimensional space.”), ¶ [0062-0064] Kim discloses a number of ways a note 230 (the object images) may appear and move. For example, conical movement of the axis 210 while notes 230 move outward would cause the notes 230 to spread outward in a spiral shape.)  
setting the operation range comprises calculating a maximum range connecting the touch positions touched by the user, and setting the calculated maximum range to the operation range (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), Fig. 7, ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3.”), The positions touched by the user are all within the operation range showed by hit reference positions 240-1, 240-2 and 240-3 and by the circle surround the star in figure 7. In the example in Figure 7, where only a single predetermined moving route is .  

Concerning claim 10, Kim discloses A non-transitory computer-readable recording medium storing a program for causing one or more processors to execute (¶ [0075]): 
displaying in order each of a plurality of object images at a different position on a display screen of a touch panel (Figs. 2 (230), 4, 7, 8, ¶ [0006], ¶ [0054] (“The rhythm notes 230 shown in FIG. 2 appear at one end of predetermined moving routes 220-1, 220-2 and 220-3 existing at fixed positions inside the three-dimensional space 200 and move along the moving routes.”), ¶ [0073]); 
inputting and detecting a touch position touched by a user on the 24Attorney Docket No.: US79383 display screen with respect to each of the plurality of object images displayed on the display screen by the displaying (¶ [0006], ¶ [0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3. The accuracy of a user input is determined based on a time difference between the timing at which the rhythm notes 230 reach the hit reference positions 240 existing on the moving routes and the timing at which the input is received from the user.”)); and 
setting an operation range indicating a range on the display screen (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), ¶ [0054]), the range where the user operates on a basis of a plurality of the touch positions corresponding to the plurality of object images detected by the inputting and the detecting ((¶ [0006], ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3.), ¶ [0059], ¶ [0068])
wherein each of the plurality of object images is displayed on the display screen so as to spread each of the plurality of object images outward in a spiral shape (Figs. 2-3b, 6a-6D ¶ [0016] “the movement of the virtual three-dimensional space with respect to the image plane according to the predetermined method may include at least one of a movement of the virtual three-dimensional space toward a specific end of the axis, a conical movement of a first end of the axis about an arbitrary fixed point on the axis performed so as to draw a circle, a movement of a user side end of the axis from the inside of the image plane toward the outside of the image plane, a movement of the user side end of the axis from the outside of the image plane toward the inside of the image plane, a change of a shape of the axis, and a change of a size of the virtual three-dimensional space.”), ¶ [0062-0064] Kim discloses a number of ways a note 230 (the object images) may appear and move. For example, conical movement of the axis 210 while notes 230 move outward would cause the notes 230 to spread outward in a spiral shape.)  
setting the operation range comprises calculating a maximum range connecting the touch positions touched by the user, and setting the calculated maximum range to the operation range (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), Fig. 7, ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference ..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent Pub. No. 20190209051 (“Cattenoz”). 
Concerning claim 1, Kim discloses An operation range setting apparatus (Fig. 2 (240-1 to 240-3), ¶ [0006], ¶ [0055]) comprising: 
a display controller that displays in order each of a plurality of object images at a different position on a display screen of a touch panel (Figs. 2 (230), 4, 7, 8, ¶ [0006], ¶ [0054] (“The rhythm notes 230 shown in FIG. 2 appear at one end of predetermined moving routes 220-1, 220-2 and 220-3 existing at fixed positions inside the three-dimensional space 200 and move along the moving routes.”), ¶ [0073]); 
an input detector that detects a touch position touched by a user on the display screen with respect to each of the plurality of object images displayed on the display screen by the display controller (¶ [0006], ¶ [0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3. The accuracy of a user input is determined based on a time difference between the timing at which the rhythm notes 230 reach the hit reference positions 240 existing on the moving routes and the timing at which the input is received from the user.”)); and 
an operation range setter that sets an operation range indicating a range on the display screen (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), ¶ [0054]), the range where the user operates on a basis of a plurality of the touch positions corresponding to the plurality of object images detected by the input detector ((¶ [0006], ¶ [0054-0055] (“When .  
wherein the display controller displays each of the plurality of object images on the display screen so as to spread each of the plurality of object images outward in a spiral shape (Figs. 2-3b, 6a-6D ¶ [0016] “the movement of the virtual three-dimensional space with respect to the image plane according to the predetermined method may include at least one of a movement of the virtual three-dimensional space toward a specific end of the axis, a conical movement of a first end of the axis about an arbitrary fixed point on the axis performed so as to draw a circle, a movement of a user side end of the axis from the inside of the image plane toward the outside of the image plane, a movement of the user side end of the axis from the outside of the image plane toward the inside of the image plane, a change of a shape of the axis, and a change of a size of the virtual three-dimensional space.”), ¶ [0062-0064] Kim discloses a number of ways a note 230 (the object images) may appear and move. For example, conical movement of the axis 210 while notes 230 move outward would cause the notes 230 to spread outward in a spiral shape.)  
the operation range setter calculates a maximum range connecting the touch positions touched by the user, and sets the calculated maximum range to the operation range (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), Fig. 7, ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3.”), The positions touched by the user are all within the operation range showed by hit reference positions 240-1, 240-2 and 240-3 and by the circle 
To the extent Kim does not disclose wherein the display controller displays each of the plurality of object images on the display screen so as to spread each of the plurality of object images outward in a spiral shape or the operation range setter calculates a maximum range connecting the touch positions touched by the user, and sets the calculated maximum range to the operation range, Cattenoz teaches wherein the display controller displays each of the plurality of object images on the display screen so as to spread each of the plurality of object images outward in a spiral shape (¶ [0033] (“The model path 228 corresponds to a path or shape that the user is prompted to trace with a finger or a handheld input device. For example, model path 228 may correspond to a straight line, zigzag, circle, wave, or spiral shape, and may be expressed as a composite Bezier curve.”); the operation range setter calculates a maximum range connecting the touch positions touched by the user (Fig. 2 (Path Sampler 226), ¶ [0036] Path sampler 226 sets a maximum range to include all positions touched by the user), and sets the calculated maximum range to the operation range, (Fig. 2 (analysis engine 234), ¶ [0038] analysis engine works within an operation range that also includes the maximum range of all positions touched by the user to determine accuracy, Fig. 5A-5C, ¶ [0058], ¶ [0074] Figures 5A-5C illustrate an operating range including user touch points 242 and the distances 562 from the model path.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim for addition of a spiral pattern and a maximized operating range as taught in Cattenoz. Since both 
Concerning claim 3, Kim discloses The operation range setting apparatus according to claim 1, further comprising an audio outputter that outputs audio according to a predetermined rhythm, wherein the display controller displays in order each of the plurality of object images on the display screen according to the predetermined rhythm of the audio (Fig. 1 (sound output unit 120), ¶ [0049] (“The sound output unit 120 is configured to output a sound from the user terminal 100 and may output a sound via not only a speaker (not shown) mounted on the user terminal 100 but also an external output device such as an earphone, a headphone or the like which is connected to the user terminal 100 in a wire or wireless manner.”), ¶ [0055] (“In one embodiment, music corresponding to the timings of the rhythm notes 230 may be reproduced from the sound output unit 120.”)).  
Concerning claim 4, Kim discloses The operation range setting apparatus according to claim 1, wherein the display controller displays each of the plurality of object images on the display screen according to a preset path (Fig. 2 (“predetermined moving routes 220-1, 220-2 and 220-3”), ¶ [0054] (“The rhythm notes 230 shown in FIG. 2 appear at one end of .  
Concerning claim 8, Kim discloses A game apparatus that sets a game operation area where the user operates on a game screen on a basis of the operation range set in the operation range setting apparatus according to claim 1 (See claim 1, ¶ [0006], ¶ [0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3. The accuracy of a user input is determined based on a time difference between the timing at which the rhythm notes 230 reach the hit reference positions 240 existing on the moving routes and the timing at which the input is received from the user. The accuracy of a user input may be scored and displayed.”)).  
Concerning claim 9, Kim discloses An operation range setting method for executing, by one or more processors (Fig. 2 (240-1 to 240-3), ¶ [0006], ¶ [0055], ¶ [0075]): 
displaying in order each of a plurality of object images at a different position on a display screen of a touch panel (Figs. 2 (230), 4, 7, 8, ¶ [0006], ¶ [0054] (“The rhythm notes 230 shown in FIG. 2 appear at one end of predetermined moving routes 220-1, 220-2 and 220-3 existing at fixed positions inside the three-dimensional space 200 and move along the moving routes.”), ¶ [0073]); 
inputting and detecting a touch position touched by a user on the display screen with respect to each of the plurality of object images displayed on the display screen by the displaying (¶ [0006], ¶ [0055] (“When the rhythm notes 230 reach the hit ; and 
setting an operation range indicating a range on the display screen, the range where the user operates on a basis of a plurality of the touch positions corresponding to the plurality of object images detected by the inputting and the detecting ((¶ [0006], ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3.), ¶ [0059], ¶ [0068])
each of the plurality of object images is displayed on the display screen so as to spread each of the plurality of object images outward in a spiral shape (Figs. 2-3b, 6a-6D ¶ [0016] “the movement of the virtual three-dimensional space with respect to the image plane according to the predetermined method may include at least one of a movement of the virtual three-dimensional space toward a specific end of the axis, a conical movement of a first end of the axis about an arbitrary fixed point on the axis performed so as to draw a circle, a movement of a user side end of the axis from the inside of the image plane toward the outside of the image plane, a movement of the user side end of the axis from the outside of the image plane toward the inside of the image plane, a change of a shape of the axis, and a change of a size of the virtual three-.)  
setting the operation range comprises calculating a maximum range connecting the touch positions touched by the user, and setting the calculated maximum range to the operation range (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), Fig. 7, ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3.”), The positions touched by the user are all within the operation range showed by hit reference positions 240-1, 240-2 and 240-3 and by the circle surround the star in figure 7. In the example in Figure 7, where only a single predetermined moving route is used, all touch positions touched by the user are within one hit reference position. In this scenario the operation range is also the maximum range connecting the touch positions touched by the user).
To the extent Kim does not disclose each of the plurality of object images is displayed on the display screen so as to spread each of the plurality of object images outward in a spiral shape, and setting the operation range comprises calculating a maximum range connecting the touch positions touched by the user or the operation range setter calculates a maximum range connecting the touch positions touched by the user, and sets the calculated maximum range to the operation range, Cattenoz teaches each of the plurality of object images is displayed on the display screen so as to spread each of the plurality of object images outward in a spiral shape (¶ [0033] (“The model path 228 corresponds to a path or shape that the user is prompted to trace with a finger or a handheld input device. For example, model path 228 may correspond to a straight line, zigzag, circle, wave, or spiral shape, and may be expressed as a composite Bezier curve.”), and setting the operation range comprises calculating a maximum range connecting the touch positions touched by the user (Fig. 2 (Path Sampler 226), ¶ [0036] Path sampler 226 sets a maximum range to include all positions touched by the user), and sets the calculated maximum range to the operation range, (Fig. 2 (analysis engine 234), ¶ [0038] analysis engine works within an operation range that also includes the maximum range of all positions touched by the user to determine accuracy, Fig. 5A-5C, ¶ [0058], ¶ [0074] Figures 5A-5C illustrate an operating range including user touch points 242 and the distances 562 from the model path.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim for addition of a spiral pattern and a maximized operating range as taught in Cattenoz. Since both references teach methods and systems for displaying points on a touch screen for user to press and an accuracy comparison between the identified points and user interaction the references are from the same field of endeavor. A POSITA would have been motivated to combine Kim and Cattenoz because the spiral pattern of Cattenoz could have been predictably added to the system of Kim, which already contemplates a number of ways to manipulate the displayed notes to form various patterns. Further, a POSITA would be interested in using a complex path such as a spiral (Cattenoz ¶ [0058]) to increase the difficulty of the game system in Kim. A POSITA would also be interested in maximizing the operating range to  

Concerning claim 10, Kim discloses A non-transitory computer-readable recording medium storing a program for causing one or more processors to execute (¶ [0075]): 
displaying in order each of a plurality of object images at a different position on a display screen of a touch panel (Figs. 2 (230), 4, 7, 8, ¶ [0006], ¶ [0054] (“The rhythm notes 230 shown in FIG. 2 appear at one end of predetermined moving routes 220-1, 220-2 and 220-3 existing at fixed positions inside the three-dimensional space 200 and move along the moving routes.”), ¶ [0073]); 
inputting and detecting a touch position touched by a user on the 24Attorney Docket No.: US79383 display screen with respect to each of the plurality of object images displayed on the display screen by the displaying (¶ [0006], ¶ [0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3. The accuracy of a user input is determined based on a time difference between the timing at which the rhythm notes 230 reach the hit reference positions 240 existing on the moving routes and the timing at which the input is received from the user.”)); and 
setting an operation range indicating a range on the display screen (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), ¶ [0054]), the range where the user operates on a basis of a plurality of the touch positions corresponding to the plurality of object images detected by the inputting and the detecting ((¶ [0006], ¶ 
wherein each of the plurality of object images is displayed on the display screen so as to spread each of the plurality of object images outward in a spiral shape (Figs. 2-3b, 6a-6D ¶ [0016] “the movement of the virtual three-dimensional space with respect to the image plane according to the predetermined method may include at least one of a movement of the virtual three-dimensional space toward a specific end of the axis, a conical movement of a first end of the axis about an arbitrary fixed point on the axis performed so as to draw a circle, a movement of a user side end of the axis from the inside of the image plane toward the outside of the image plane, a movement of the user side end of the axis from the outside of the image plane toward the inside of the image plane, a change of a shape of the axis, and a change of a size of the virtual three-dimensional space.”), ¶ [0062-0064] Kim discloses a number of ways a note 230 (the object images) may appear and move. For example, conical movement of the axis 210 while notes 230 move outward would cause the notes 230 to spread outward in a spiral shape.)  
setting the operation range comprises calculating a maximum range connecting the touch positions touched by the user, and setting the calculated maximum range to the operation range (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), Fig. 7, ¶ [0054-0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user 
To the extent Kim does not disclose wherein each of the plurality of object images is displayed on the display screen so as to spread each of the plurality of object images outward in a spiral shape, and setting the operation range comprises calculating a maximum range connecting the touch positions touched by the user, and setting the calculated maximum range to the operation range, Cattenoz teaches wherein each of the plurality of object images is displayed on the display screen so as to spread each of the plurality of object images outward in a spiral shape (¶ [0033] (“The model path 228 corresponds to a path or shape that the user is prompted to trace with a finger or a handheld input device. For example, model path 228 may correspond to a straight line, zigzag, circle, wave, or spiral shape, and may be expressed as a composite Bezier curve.”); setting the operation range comprises calculating a maximum range connecting the touch positions touched by the user (Fig. 2 (Path Sampler 226), ¶ [0036] Path sampler 226 sets a maximum range to include all positions touched by the user) , and setting the calculated maximum range to the operation range (Fig. 2 (analysis engine 234), ¶ [0038] analysis engine works within an operation range that also includes the maximum range of all positions touched by the user to determine accuracy, Fig. 5A-5C, ¶ [0058], ¶ [0074] Figures 5A-5C illustrate an operating range including user touch .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cattenoz and further in view of US Patent Pub. No. 20050255914 (“McHale”). 
Concerning claim 5, Kim discloses The operation range setting apparatus according to claim 4, further comprising a determiner that determines whether a distance between a first display position where a first object image is displayed and a first touch position touched by the user with respect to the first object image is greater than or equal to a threshold (Fig. 2, ¶ [0006] (“determining the accuracy of a user input based on the difference between the timing at which a rhythm note passes through a hit reference positions and the timing at which the input is received from the user”), ¶ [0055] (“The accuracy of a user input is  Kim does not expressly disclose wherein when the determiner determines that the distance is greater than or equal to the threshold, the display controller displays a second object 23image displayed after the first object image at a position corrected from the path, but McHale teaches this limitation.  (Figure 3 (miss note 302), ¶ [0041] (“For example, a note 302 was sung incorrectly in pitch (too high) and in rhythm (too late). By contrast, the note 304 was perfectly sung in both pitch and rhythm.”) As shown in Figure 3, in each instance where a note is played that exceeds a rhythm threshold it is a Miss and the missed note is shown as a deviation from the accurate rhythm path.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kim for display of missed notes as taught in McHale. This could be done either within the game or afterwards as a performance summary. Since both references teach methods and systems for training in a rhythm and music game the references are from the same field of endeavor. A POSITA would have been motivated to combine Kim and McHale because addition of a screen to show missed notes could have been predictably added to the system of Kim. Further, a POSITA would want to add an object showing the degree of path deviation for several reasons: to show the user how much their game play deviated from ideal, to explain the scoring to a user, and to show a user where improvement could be made.

	
Concerning claim 6, Kim as modified discloses The operation range setting apparatus according to claim 5, Kim does not expressly disclose wherein the second object image is an image arranged on the path in a vicinity of an extension of a straight line passing through the first object image from an origin of the path, but McHale teaches this limitation. (Fig. 13, ¶ [0101-0102] (“As can be observed from FIG. 13, there is a time difference Δt between the sample time t=3 T and the timestamp of data record 4.”))  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kim for display of missed notes and “time slop” along with correcting arrows as taught in McHale. This could be done either within the game or afterwards as a performance summary. Since both references teach methods and systems for training in a rhythm and music game the references are from the same field of endeavor. A POSITA would have been motivated to combine Kim and McHale because addition of a screen to show missed notes and timing error could have been predictably added to the system of Kim. Further, a POSITA would want to add an object showing the degree of timing path deviation for several reasons: to show the user how much their game play deviated from ideal, to explain the scoring to a user, and to show a user where improvement could be made.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent Pub. No. 2018/0012508 (“Sulkin”). 
Concerning claim 7, Kim discloses The operation range setting apparatus according to claim 4, wherein, in a first object image and a second object image displayed next to the first object image (Fig. 2 (rhythm notes 230) ¶ [0054-0055] (“The rhythm notes 230 shown in FIG. 2 appear at one end of predetermined moving routes 220-1, 220-2 and 220-3 existing at , when a time difference between a display time of the first object image and a time when the user touches with respect to the first object image is equal to or greater than a threshold (Fig. 2 (hit reference positions 240-1, 240-2 and 240-3), ¶ [0055] (“When the rhythm notes 230 reach the hit reference positions 240-1, 240-2 and 240-3 existing on the respective moving routes, a user touches the touch screen display corresponding to the hit reference positions 240-1, 240-2 and 240-3. The accuracy of a user input is determined based on a time difference between the timing at which the rhythm notes 230 reach the hit reference positions 240 existing on the moving routes and the timing at which the input is received from the user.”)). Kim does no expressly disclose the display controller delays a display timing of the second object image from a preset display timing, but Sulkin teaches this limitation. (Fig. 2 (level adapting logic 212), ¶ [0006] (“a rhythm-training platform is provided, comprising: a user computing device configured to provide graphic and rhythm based cues to challenge a user to respond to the cues; and a user rhythm-training device connectable to the user computer device, the rhythm-training device having input keys capable to enable highly accurate measurement of the user's responses to the cues on the keys, and for receiving via a user interface input an indication of the user's response performance, wherein the user computing device includes user level adapting code for controlling rhythm based audio challenges given to a user, to be personalized in accordance with the user's performance.”), ¶ [0025] (“Level adapting logic 212 may be used to control game or challenge levels in accordance with the user past performance or initial evaluation test, and in general is in communication with a user level and stats log 216, as well as with a user timing performance analysis module 218, .

	Response to Arguments
Applicant’s arguments and amendments, filed June 25, 2021, with respect to 35 U.S.C. have been fully considered and are persuasive.  The rejection of claims 1 and 3-10 under 35 U.S.C. 101 has been withdrawn. 
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive regarding rejections under 25 U.S.C. 102 and 103. Applicant’s arguments with respect to claim(s) 1 regarding the newly added limitation “the operation range setter calculates a maximum range connecting the touch positions touched by the user, and sets the calculated maximum range to the operation range” and similar limitations in independent claims 9 and 10 have been considered and are addressed in the above rejection. First, Kim discloses this limitation as part of the embodiment in Figure 7. As explained above, the embodiment in claim 7 meets this limitation by having an operating range that is coextensive .   


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Sept. 10, 2021